Citation Nr: 1601106	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES


1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION


Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD


D. Vazquez Diaz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the Veteran's claims of bilateral hearing loss and tinnitus. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the reasons that follow, the Veteran's claims for service connection of bilateral sensorineural hearing loss and tinnitus must be remanded.

The Veteran's hearing loss and tinnitus claims were denied based on a September 2010 VA medical examination.  In that examination the examiner concluded that the Veteran's hearing loss and tinnitus were not related to military service.

The examiner stated that the Veteran had normal auditory thresholds at separation which ruled out hearing loss secondary to acoustic trauma during military service and that there was no significant decrease in auditory thresholds during military service beyond test retest variability.  She also pointed out there had been no tinnitus complaint during military service.  Additionally the examiner stated it was not within her scope of practice to speculate on the etiology of post military hearing loss and tinnitus.

The Board notes that in-service hearing loss is not required to establish entitlement to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  Also, although the examiner appears to provide an opinion on the etiology of the Veteran's hearing loss and tinnitus, she then appears to state that providing such an opinion is "not within the scope of her practice."  

In light of the examiner's statements, the Board finds the September 2010 VA medical examination inadequate and a new examination is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audio examination, by someone other than the September 2010 VA examiner.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide an opinion regarding the relationship between the Veteran's claimed bilateral hearing loss and tinnitus and the Veteran's military service. 

The examiner must consider that in his March 2010 application for compensation the Veteran reported hearing loss and tinnitus symptoms beginning in 1965 while the Veteran was serving in Vietnam.  

The examination report must include a complete rationale for all opinions expressed.

2. Readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




